The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 11/23/2016.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations of claim 23 are contained in claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter

Claims 16, 18-24, 28-29 allowed.
With respect to claims 16, 18-24, 28-29, the allowability resides in the overall structure of the device as recited in independent claims 16, 29 and at least in part because of claimed limitations:
a rigid support region having an opening;
a rigid first section bordering the support region and connected with the support region wherein the first section is arranged perpendicularly to the support region, and wherein between the first section and the support region is a first trough-shaped depression forming a first fold line;
a first electrical contact disposed on the first section; 
a first conductive trace extending from the first electrical contact;
a rigid second section bordering the support region and connected with the support region wherein the second section is arranged perpendicularly to the support region, and 
a second electrical contact disposed on the second section; and 
a second conductive trace extending from the second electrical contact, 
wherein the support region, the first section, and the second section form a holder for a battery, wherein the opening is dimensioned such that a portion of the battery installed from a first side of the support region into the opening and bearing on the opening protrudes out from the support region on a second side of the support region lying opposite the first side, wherein the holder is embodied such that the battery installed into the holder is clamped in an installed state between the first electrical contact and the second electrical contact such that poles of the battery on opposite end faces of the battery make electrically conductive contact with the respective first and second electrical contacts and the battery lies clamped between the first electrical contact and the second electrical contact on the support region of the printed circuit board supporting the battery and is oriented with reference to the printed circuit board such that an imaginary line connecting the poles is parallel with the support region of the printed circuit board
The aforementioned limitations in combination with all remaining limitations of claims 16, 29 are believed to render said claims 16, 29 and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claims 16, 29 in combination with the remaining limitations.

Most of the prior art references teach clamping a battery within a plastic enclosure containing metallic contacts rather than a PCB that clamps a battery between the rigid bent portions of the PCB. 

Examples include Wu (US 6579119 B1), Miller (US 20030186119 A1), Tsai (US 20060263677 A1), Kleinert (US 5250371 A), Wu (US 6530804 B1), Saida (US 5607795 A).

Lin (US 20140133084 A1) teaches a pivoting PCB with a rigid support region (58) and first and second rigid sections (54, 56) that hold electronic components (64) within the rigid sections. 

However it would not have been obvious to modify Lin to have an opening in rigid support region (58) to put a battery into and make electrical contact as in the last paragraph of claim 1.

Gundel (US 20150085903 A1), Baranowski (US 4085433 A), Denes (US 5220488 A) fig 3,  Livesay (US 8342717 B1) have a similar situation as Lin.

Svendsen (US 20050117763 A1) figs 1, 3 teaches a battery protruding from the bottom of an opening of a PCB, but not clamped between electrical contacts as claimed.

Saida (US 5607795 A) fig 9b teaches a battery protruding from the bottom of an opening of a PCB, and clamped between electrical contacts, however the electrical contacts are not disposed on first and second rigid sections of a PCB.

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.